Citation Nr: 9934411	
Decision Date: 12/09/99    Archive Date: 12/16/99

DOCKET NO.  98-13 683A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
compensation benefits in the amount of $4,032.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel



INTRODUCTION

The veteran had active duty from December 1959 to April 1963 
and July 1963 to September 1965.

This case comes before the Board of Veterans' Appeals on 
appeal of a June 1998 decision by the by the Department of 
Veterans Affairs (VA) Committee on Waivers and Compromises 
(Committee) located at the Regional Office (RO) in St. 
Petersburg, Florida.

In a December 1998 informal brief submitted by the 
representative on behalf of the appellant, the 
representative, in part, included arguments regarding an 
issue of the propriety of reduction of VA compensation 
termination due to individual unemployability by rating 
decision dated on November 3, 1980.  

A review of the evidence shows that in March 1972 the RO 
increased a 30 percent rating, which had been in effect for a 
service connected psychiatric disorder, to 70 percent, 
effective from March 1, 1972.  The psychiatric disorder was 
described as schizophrenic reaction, paranoid type (formerly 
rated as an anxiety reaction).  The RO also granted a total 
rating for compensation purposes based on individual 
unemployability, effective from March 1, 1972.  On November 
3, 1980, the RO terminated the total rating for compensation 
purposes based on individual unemployability, effective from 
January 31, 1981.  The 70 percent rating was confirmed.  The 
veteran submitted a timely notice of disagreement.  The 
appellant and his representative were furnished a statement 
of the case in December 1980, which included the issues of an 
increased rating for the schizophrenia and entitlement to 
total rating for compensation purposes based on individual 
unemployability.  A timely substantive appeal was received.  
In February 1982, the Board denied an increased rating for 
paranoid schizophrenia and entitlement to total rating for 
compensation purposes based on individual unemployability.  

The February 1982 Board decision is final.  38 U.S.C.A. 
§ 7104 (West 1991).  However, if the appellant believes that 
the February 1982 Board decision is incorrect he and/or his 
representative may file a motion of reconsideration pursuant 
to 38 U.S.C.A. 7103 (West 1991); 38 C.F.R. 20.1000 (1999) 
and/or a motion for revision based on clear and unmistakable 
error pursuant to 38 U.S.C.A. § 7111 (West 1991)); 38 C.F.R. 
§ 20.1403 (1999).


REMAND

The appellant maintains that he notified the Medical Center 
that he had remarried and that his current wife was the next 
of kin.  VA personnel informed him that this was all he had 
to do.  The Board believes that the pertinent VA records 
should be obtained.  The veteran submitted a Financial Status 
Report in January 1998.  A review of this document shows that 
it had not been completely filled out.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should request the veteran to 
identify the date and location when he 
informed VA medical personnel of this 
marital status and next of kin.  He 
should be furnished a Financial Status 
Report.  He should be informed that all 
blocks must be completed to include 
identifying the specific sources of all 
monthly income, assets (Section V), and 
installment contracts and other debts 
(Section VI).  If any section does not 
apply, he should so designate in the 
pertinent section.

2.  Based on the information furnished by 
the appellant the RO is requested to 
obtain the pertinent document(s) from the 
VA facility in Tampa, Florida.

Therafter, the case should be reviewed by the Committee.  If 
the benefit sought is not granted, the appellant and his 
representative should be furnished a supplemental statement 
of the case and an opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


